DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The allowed claims are 1-14 and 20-25
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claims 1 and 20  The prior art fails to teach or make obvious “receiving, from a single network device, detection related information for detecting downlink control information (DCIs) of all activated bandwidth parts (BWPs) corresponding to the single network device and the terminal device, wherein the detection related information is based on respective resource loads of respective control resource sets of the activated BWPs corresponding to the single network device and the terminal device”
Regarding the prior art of record:
Gao et. al. (US 2020/0205142 A1) discloses 
receiving, from a network device, detection related information for detecting downlink control information (DCI) (Fig. 1 Para 41 “the network device 110 may transmit (210) DCI to a terminal device 120 in a predetermined CORESET” Para 45 “the information on the first and second CORESETs may be indicated to the terminal device 120 in advance” where “indicated to” corresponds to “received by.”  There are two CORESETs carrying DCIs.)
     wherein the detection related information is based on a resource load of control resource sets (Para 44 “the first CORESET for the network device 110-1 may be 
However Gao does not disclose detection related information for detecting downlink control information DCIs corresponding to the single network device and the terminal device, wherein the detection related information is based on respective resource lead loads of respective control resource sets corresponding to the single network device and the terminal device because each CORESET corresponds to a different network device and each Control Resource Set (CORESET) is determined based the resource load for the CORESET of the corresponding network device.
Su et. al. (US 2019/0334687 A1) discloses a network device configuring addition control resource sets (CORSETs) based on the load in a cell (Para 147 “the base station may configure additional control resource set(s) as needed, for example, when considering situations where the resources of the initial control resource set is overloaded” Para 151) but is silent regarding determining DCI detection related information based on the load of CORESET.
Astrom et. al. (2020/0084752 A1) discloses determining control resource set (CORESETs) based on the load of a cell (Fig. 4 130 135 Para 67
Lin et. al. (US 2020/0029315 A1) discloses a network device providing a terminal device with a plurality of control resource sets (CORESETs) corresponding to a different load on the terminal device (Para 199) but is silent regarding determining DCI detection related information based on the load of CORESET
Regarding Independent Claim 25  The prior art fails to teach or make obvious “determine, based on a load of control resource sets of all activated bandwidth parts (BWPs) corresponding to the single network device and a terminal device, detection related information for detecting downlink control information (DCIs) of the activated BWPs corresponding to the single network device and the terminal device”
Regarding the prior art of record:
Gao et. al. (US 2020/0205142 A1) discloses 
determine, based on a load of control resource sets (Para 44 “the first CORESET for the network device 110-1 may be predetermined based on some factors related to the network device 110-1, for example, cell load….the second CORESET for the network device 110-2 may be predetermined based on some factors related to the network device 110-2, for example, cell load” where “cell load” corresponds to “resource load of control resource sets” because each separate CORESET and the CORESET configuration is based on the cell load), detection related information for detecting downlink control information (DCIs)  (Fig. 1 Para 41 “the network device 110 may transmit (210) DCI to a terminal device 120 in a predetermined CORESET” Para 45 “the information on the first and second CORESETs may be indicated to the terminal device 120 in advance” where “indicated to” corresponds to “received by.”  There are two CORESETs carrying DCIs.  The network devices must determine the CORESETs used 
However Gao does not disclose the detection related information for detecting downlink control information DCIs corresponds to a single network device and a terminal device, or that the detection related information is based on respective resource lead loads of respective control resource sets corresponding to the single network device and the terminal device, because each CORESET corresponds to a different network device and each Control Resource Set (CORESET) is determined based the resource load for the CORESET of the corresponding network device.
Su et. al. (US 2019/0334687 A1) discloses a network device configuring addition control resource sets (CORSETs) based on the load in a cell (Para 147 “the base station may configure additional control resource set(s) as needed, for example, when considering situations where the resources of the initial control resource set is overloaded” Para 151) but is silent regarding determining DCI detection related information based on the load of CORESET.
Astrom et. al. (2020/0084752 A1) discloses determining control resource set (CORESETs) based on the load of a cell (Fig. 4 130 135 Para 67 where “the number of wireless devices camping on a cell” corresponds to the load on a cell) but is silent regarding determining DCI detection related information based on the load of CORESET
Lin et. al. (US 2020/0029315 A1) discloses a network device providing a terminal device with a plurality of control resource sets (CORESETs) corresponding to a different Para 199) but is silent regarding determining DCI detection related information based on the load of CORESET
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416. The examiner can normally be reached M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/KENNETH P HUNT/           Examiner, Art Unit 2463                                                                                                                                                                                             
/PANKAJ KUMAR/           Supervisory Patent Examiner, Art Unit 2463